                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT

DANIEL M. LYNCH,                     :
     Plaintiff,                      :    CASE NO. 3:15-cv-01379 (MPS)
                                     :
      v.                             :
                                     :
STATE OF CONNECTICUT JUDICIAL        :
BRANCH                               :
      Defendant.                     :    August 7, 2019
________________________________________________________________________

       INITIAL REVIEW ORDER AND RULING ON PENDING MOTIONS

I. Background

        This is an action for damages and declaratory and injunctive relief in which the

plaintiff, Daniel M. Lynch, alleges that the defendant, the State of Connecticut Judicial

Branch (“the Judicial Branch”), failed to accommodate his disability in violation of Title

II of the Americans with Disabilities Act (“the ADA”) and Section 504 of the

Rehabilitation Act. Lynch filed an amended complaint, and the Judicial Branch has filed

a motion to dismiss, strike, and/or stay the claims in Lynch’s complaint. The court

assumes the reader’s familiarity with the procedural history of this case and with the

Ruling on the Defendant’s Motion to Dismiss, rendered by Judge Covello, to whom this

case was previously assigned. (ECF No. 51.)

II. Legal Standard

        Section 1915(e)(2) provides that the Court must dismiss a complaint filed by a

plaintiff proceeding in forma pauperis if it “(i) is frivolous or malicious; (ii) fails to state

a claim upon which relief may be granted; or (iii) seeks monetary relief from a defendant

who is immune from such relief.” 28 U.S.C. § 1915(e)(2)(B). Although detailed

allegations are not required, the complaint must include sufficient facts to afford the
defendant fair notice of the claims and the grounds upon which they are based and to

demonstrate a plausible right to relief. Bell Atlantic v. Twombly, 550 U.S. 544, 555–56

(2007). Conclusory allegations are not sufficient. Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009). The plaintiff must plead “enough facts to state a claim to relief that is plausible

on its face.” Twombly, 550 U.S. at 570. “A claim has facial plausibility when the plaintiff

pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678 (citing Twombly,

550 U.S. at 556).

         The Court must construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66,

72 (2d Cir. 2009), and interpret them to raise the “strongest arguments that they suggest.”

Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 472 (2d Cir. 2006). A pro se

plaintiff, however, must nonetheless meet the standard of facial plausibility. See Hogan v.

Fischer, 738 F.3d 509, 515 (2d Cir. 2013) (“[A] pro se complaint must state a plausible

claim for relief.”).

III. Lynch’s Non-ADA and Rehabilitation Act Claims

         The sole defendant in Lynch’s Amended Complaint is the Judicial Branch, a state

agency. (ECF No. 62 ¶ 2.) At the outset, the Court notes that Judge Covello’s ruling on

the Judicial Branch’s motion to dismiss presumed that Lynch’s sole remaining claims

were his ADA and Rehabilitation Act claims against the Judicial Branch. 1 (ECF No. 51

at 1.) However, Lynch’s subsequently filed Amended Complaint (ECF No. 62) continues


1
  This court has construed Lynch’s complaint to state claims under both the ADA and the Rehabilitation
Act. (ECF No. 11 at 3.) For present purposes, these claims are identical. See Henrietta D. v. Bloomberg,
331 F.3d 261, 272 (2d Cir. 2003) (“[A]lthough there are subtle differences between these disability acts, the
standards adopted by Title II of the ADA for State and local government services are generally the same as
those required under section 504 of federally assisted programs and activities. . . . Indeed, unless one of
those subtle distinctions is pertinent to a particular case, we treat claims under the two statutes identically.”
(citations omitted)).


                                                       2
to describe numerous additional claims against the Judicial Branch. These claims include

state law claims alleging the violation of judicial oaths (ECF No. 62 ¶ 146), tortious

interference (ECF No. 62 ¶ 151-54), and unjust enrichment (ECF No. 62 ¶ 155-57), in

addition to references to various federal constitutional and statutory provisions.

A. Lynch’s Non-ADA and Rehabilitation Act Federal Claims

        The Judicial Branch argues that Lynch’s non-ADA and Rehabilitation Act federal

claims against the Judicial Branch are barred by the Eleventh Amendment. I agree. The

Judicial Branch is a protected entity under the Eleventh Amendment. “‘The immunity

recognized by the Eleventh Amendment extends beyond the states themselves to ‘state

agents and state instrumentalities’ that are, effectively, arms of a state,’ . . . including

state courts.” Richter v. Connecticut Judicial Branch, 2014 WL 12814444, at *4 (D.

Conn. March 27, 2014) (emphasis added) (quoting Woods v. Rondout Valley Cent. Sch.

Dist. Bd. Of Educ., 466 F.3d 232, 236 (2d Cir. 2006)); see also Edelman v. Jordan, 415

U.S. 651, 663 (1974) (“private parties seeking to impose a liability which must be paid

from public funds in the state treasury is barred by the Eleventh Amendment”).

        Furthermore, both injunctive relief and claims for damages are barred by the

Eleventh Amendment. See Mulready v. Mulready, 2007 WL 1757055, at *2 (D. Conn.

June 19, 2007) (“Unless the state has waived its sovereign immunity, or its immunity is

validly abrogated by statute, the plaintiff cannot sue the state or its agencies either for

monetary damages or injunctive relief.”) (citing Edelman v. Jordan, 415 U.S. 651, 663

(1974); Cory v .White, 457 U.S. 85, 91 (1982); Alabama v. Pugh, 438 U.S. 781, 782

(1978)). As the Judicial Branch points out, none of the federal statutory and




                                                3
constitutional provisions Lynch cites (other than the ADA) abrogate the state’s sovereign

immunity. (ECF No. 63 at 14-15.)

        Lynch argues that the state has waived its sovereign immunity by way of a

resolution passed by the Connecticut General Assembly. (ECF No. 66 at 5-6.) As the

Judicial Branch argues, however, this waiver is limited to suits in state court, and does

not waive the state’s Eleventh Amendment immunity to suit in federal court. The

resolution vacates the dismissal of the Connecticut Claims Commissioner and authorizes

Lynch to sue the state. The state statute governing authorizations to sue the state,

however, makes it clear that such authorizations are limited to suits in state court. See

Estate of A.A. v. United States, 2016 WL 7471634, at *4 (D. Conn. 2016) (citing Conn.

Gen. Stat. § 4-160(d)); Nowacky v. Town of New Canaan, 2017 WL 1158239, at *6 (D.

Conn. Mar. 28, 2017). “A state’s consent to suit in its own courts is not a waiver of its

sovereign immunity in federal court.” Sossamon v. Texas, 563 U.S. 277, 285 (2011). 2

Thus, the Judicial Branch’s Eleventh Amendment immunity from suit in federal court

continues to apply.

        Consequently, to the extent Lynch’s non-ADA and Rehabilitation Act federal

claims against the Judicial Branch have not been dismissed by previous rulings of this




2
  Although the General Assembly rather than the Claims Commissioner granted the authorization in this
case, the authorization was nonetheless granted with respect to a claim first brought before the Claims
Commissioner. And Section 4-160(d)—the statutory provision indicating that only authorization of suit in
state court is contemplated—applies to “any claim presented to the Office of the Claims Commissioner for
which authorization to sue is granted,” irrespective of whether it is the Claims Commissioner, under
Section 4-160(d), or the General Assembly, under Section 4-159, that grants the authorization.


                                                   4
Court, they are hereby DISMISSED.

B. Lynch’s State-Law Claims

       The Judicial Branch further argues that Lynch’s state law claims against the

Judicial Branch are also barred by the Eleventh Amendment. I agree. “It is clear, of

course, that in the absence of consent, a suit in which the State or one of its agencies or

departments is named as the defendant is proscribed by the Eleventh Amendment.”

Pennhurst State School & Hosp. v. Halderman, 465 U.S. 89, 100, 117 (1984) (holding

that “a federal suit against state officials on the basis of state law contravenes the

Eleventh Amendment when—as here—the relief sought and ordered has an impact

directly on the state itself.”). Furthermore, “this jurisdictional bar applies regardless of

the nature of the relief sought.” Id. at 100. Consequently, to the extent that Lynch’s

state-law claims against the Judicial Branch have not already been dismissed by this

Court, those claims are hereby dismissed.

IV. Lynch’s ADA and Rehabilitation Act Claims

       Lynch’s Amended Complaint also alleges claims against the Judicial Branch

under the ADA and the Rehabilitation Act. These claims relate to four different state-

court lawsuits Lynch has been involved in: (1) a dissolution of marriage commenced in

2008 (“the dissolution action”) (ECF No. 62 ¶ 158); (2) a collection action commenced in

2010 (“the collection action”) (ECF No. 62 ¶ 159); (3) a property foreclosure action

commenced in 2015 (“the foreclosure action”) (ECF No. 62 ¶ 160); and (4) a small

claims action commenced in 2015 (“the small claims action”) (ECF No. 62 ¶ 161).




                                               5
A. ADA and Rehabilitation Act Claims Stemming from the Dissolution Action and

the Collection Action

       The Judicial Branch argues that Judge Covello’s ruling dismissed Lynch’s ADA

and Rehabilitation Act claims to the extent that they are based on the dissolution action

and the collection action under the Rooker-Feldman doctrine. (ECF No. 63 at 9-10.) I

agree and concur in Judge Covello’s ruling.

       “Under the Rooker-Feldman Doctrine, lower federal courts lack subject-matter

jurisdiction over claims that effectively challenge state-court judgments.” In re Wilson,

410 Fed. Appx. 409, 410 (2d Cir. 2011) (slip op.) (citing District of Columbia Court of

Appeals v. Feldman, 460 U.S. 462, 486-87 (1983); Rooker v. Fidelity Trust Co., 263 U.S.

413, 415-16 (1923)). Id.

       This Court previously ruled that the Rooker-Feldman doctrine bars Lynch’s

claims to the extent that they “are based on cases in which the state court rendered

judgment prior to the commencement of this action.” (ECF No. 51 at 9.) Lynch argues

that the Rooker-Feldman doctrine does not apply because his injuries were not “caused

by” the state court judgments and that the state court judgments at issue were void in any

case. (ECF No. 66 at 7.) As the Judicial Branch points out (ECF No. 68 at 5-6),

however, Judge Covello’s previous ruling resolves these questions, and given that Lynch

has failed to identify any clear errors of law or other compelling reasons for doubting the

Court’s ruling, the Court will not here revisit these issues. “[W]here litigants have once

battled for the court's decision, they should neither be required, nor without good reason

permitted, to battle for it again.” Int'l Ore & Fertilizer Corp. v. SGS Control Serv., Inc.,

38 F.3d 1279, 1287 (2d Cir. 1994) (quoting Zdanok v. Glidden Co., 327 F.2d 944, 953




                                              6
(2d Cir.)); see also D. Conn. L. R. 7(c)(1) (motions for reconsideration “will generally be

denied unless the movant can point to controlling decisions or data that the court

overlooked in the initial decision or order.”).

       Lynch acknowledges in his Amended Complaint that judgment was entered in the

dissolution action in 2009 (ECF No. 62 ¶ 158) and in the collection action in 2014 (ECF

No. 62 ¶ 159). Thus, the portions of Lynch’s ADA and Rehabilitation Act claims against

the Judicial Branch that stem from these two actions are dismissed, consistent with Judge

Covello’s previous ruling.

B. ADA and Rehabilitation Act Claims Stemming from the Foreclosure Action and

the Small Claims Action

       Lynch’s sole remaining claims are his claims under the ADA and the

Rehabilitation Act stemming from the foreclosure action and the small claims action.

The Judicial Branch argues that these remaining claims should be stayed pending the

resolution of Lynch’s state-court proceedings. The Judicial Branch has indicated that the

foreclosure action is ongoing (ECF No. 63-1 at 21-22), and Lynch has alleged the same

in his Amended Complaint (ECF No. 62 ¶ 160). Lynch further indicates that he has

previously raised his ADA and Rehabilitation Act claims in the foreclosure action. Id.

Given that Lynch’s ADA and Rehabilitation Act claims have been raised in parallel state

court proceedings, and assuming those proceedings are indeed ongoing, Lynch may

receive some or all of the requested relief in those ongoing proceedings. Thus, staying

the claims currently before this court would serve to avoid piecemeal litigation. See,

e.g., Read v. Corning Inc., 2018 WL 6710925, at *13 (W.D.N.Y. Dec. 21, 2018)

(granting stay of CERCLA damages claim to avoid “piecemeal litigation”); Clowdis v.




                                              7
Silverman, 666 F. App’x 267, 270 (4th Cir. 2016) (ordering stay of plaintiff’s claims

under the ADA).

       A review of the public docket in the foreclosure action, however, suggests that

there has been no activity since April 8, 2019 and that the property that is the subject of

the action was sold on April 12, 2018. See Central Mortgage Co. v. Lynch et al., FBT-

CV15-6047655-S, Docket No. 200.00 (Conn. Sup. Ct. Apr. 12, 2018). From a search of

the state appellate court docket, it also does not appear that Lynch has any pending

appeals. Thus, it is not clear that the foreclosure proceeding is ongoing in the sense that

there remains any foreseeable avenue through which Lynch might obtain the relief he is

seeking. As determination of this question could benefit from the parties’ input, the

parties are each directed to file a memorandum within 14 days, of no more than five

double-spaced pages, limited to addressing the present status of the foreclosure action,

and specifically whether there remains any prospect for Lynch to obtain some or all of his

requested relief on the ADA and Rehabilitation claims in those proceedings, whether

directly or on appeal. The parties are directed to refer to Local Rule 7(a)(5) for

instructions regarding the formatting of memoranda.

V. The Judicial Branch’s Motion to Strike

       The Judicial Branch moves to strike the portions of Lynch’s complaint that have

been dismissed, along with the related factual allegations. In exercise of my discretion

regarding motions to strike, I DENY that motion.

       “Resolution of a Rule 12(f) motion is left to the district court's discretion, and

such motions are generally disfavored and infrequently granted.” Maratea v. State of

Connecticut Dep't of Educ., 2016 WL 777902, at *4 (D. Conn. Feb. 29, 2016); see




                                              8
also First Aviation Servs., Inc. v. NetJets, Inc., 2014 WL 3345175, at *3 (D.N.J. July 8,

2014) (noting that although motions to strike pleadings are allowed under Rule 12(f),

they are disfavored and “are commonly a waste of everyone's time.”); Holmes v.

Fischer, 764 F.Supp.2d 523, 532 (W.D.N.Y.2011) (“[M]otions to strike are

disfavored and not routinely granted, and it is the movant's burden to demonstrate

prejudice by the inclusion of the alleged offending material.”). In order to prevail on

its motion to strike, the Judicial Branch “must demonstrate that (1) no evidence in

support of the allegations would be admissible; (2) that the allegations have no bearing on

the issues in the case; and (3) that to permit the allegations to stand would result in

prejudice to the movant.” HSN Nordbank AG v. RBS Holdings USA Inc., 2015 WL

1307189, at *3 (S.D.N.Y. Mar. 23, 2015) (citation and quotation marks omitted,

emphasis added).

       For one, although many of the factual allegations that remain in the complaint

cannot form the basis of Lynch’s remaining claims, the Judicial Branch has failed to

show they “have no bearing on the issues in the case.” These allegations may be

necessary for Lynch to support his narrative, although I make no determination about the

admissibility of any evidence supporting the extraneous factual allegations at this time.

“[Q]uestions of relevancy and admissibility in general require the context of an ongoing

and unfolding trial in which to be properly decided. And ordinarily neither a district court

nor an appellate court should decide to strike a portion of the complaint on the grounds

that the material could not possibly be relevant on the sterile field of the pleadings alone.”

Lipsky v. Commonwealth United Corp., 551 F.2d 887, 893 (2d Cir. 1976).




                                              9
         Furthermore, the Judicial Branch has failed to show that permitting the allegations

to remain in the complaint would result in prejudice to the Judicial Branch. I do not

submit the complaint to the jury, and even if I did, I would enforce the Rooker-Feldman

ruling and instruct the jury to consider allegations related to dismissed claims only for

background. The Court will not ultimately submit to the jury or otherwise further

adjudicate claims that have already been dismissed, regardless of whether they continue

to appear in the complaint. Because it would serve no useful purpose for the Court to edit

the complaint, the Judicial Branch’s motion to strike is DENIED.

VI. Conclusion

         For the foregoing reasons, Lynch’s claims under the ADA and the Rehabilitation

Act stemming from the dissolution action and the collection action are DISMISSED.

Lynch’s sole remaining claims are his claims under the ADA and the Rehabilitation Act

stemming from the foreclosure action and the small claims action. Lynch’s other state

and federal claims are also DISMISSED. The Judicial Branch’s motion to strike (ECF

No. 63) is DENIED. Lynch’s motion to stay (ECF No. 65) is DENIED as moot because

the case is no longer assigned to Judge Covello. As noted, the parties shall within 14

days submit a memorandum of no more than five double-spaced pages providing an

update on the status of the foreclosure action.


IT IS SO ORDERED


                                                                     /s/
                                                              Michael P. Shea
                                                              United States District Judge

Dated:          Hartford, Connecticut
                August 7, 2019



                                             10
